STIPULATED ORDER FOR WITHDRAWAL OF AUGUST 11, im MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

CASTILLO, District Judge.
Pursuant to Rule 60 of the Federal Rules of Civil Procedure and Section 3.16 of the Stipulation and Agreement of Compromise and Settlement, approved by the Court February 14, 1995, the Court hereby withdraws its Memorandum Opinion and Order of August 11, 1994 denying Defendant’s Motion to Dismiss Plaintiffs’ First Amended Complaint.